                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 19-3549-DMG (SKx)                                      Date     May 3, 2019

Title Irene B. Goforth v. Johnson & Johnson, et al.                                   Page     1 of 2

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER REMANDING ACTION TO LOS ANGELES
             COUNTY SUPERIOR COURT

        On April 29, 2019, Defendants Johnson & Johnson and Johnson & Johnson Consumer
Inc. (the “Removing Defendants”) removed this action from Los Angeles County Superior
Court. [Doc. # 1.] Because Defendants have removed the action, they have the burden of
identifying the statutory basis of this Court’s removal jurisdiction. See Marin Gen. Hosp. v.
Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009). The only removal statute
Defendants identify is 28 U.S.C. section 1452, see Removal Notice at 2 [Doc. # 1], which
provides in pertinent part that “[t]he court to which such claim or cause of action is removed may
remand such claim or cause of action on any equitable ground,” see 28 U.S.C. § 1452(b)
(emphasis added). This statute “affords an unusually broad grant of authority,” under which the
Court may remand if “any one of the relevant factors” counsels in favor of doing so. See
Stichting Pensioenfonds ABP v. Countrywide Fin. Corp., 447 B.R. 302, 311 (C.D. Cal. 2010)
(quoting In re Roman Catholic Bishop of San Diego, 374 B.R. 756, 761 (S.D. Cal. 2007)).

        Assuming arguendo that the Court has removal jurisdiction under 28 U.S.C. section
1452(a), the Court exercises its discretion to remand this action to state court. The Removing
Defendants intend to force Plaintiff to litigate her claims in a distant forum (i.e., the District of
Delaware), even though she is a California resident. See Removal Notice at ¶ 7 [Doc. # 1];
Compl. at ¶ 5 [Doc. # 1-2]. Her claims have been pending in state court for about 18 months,
and that court has already coordinated Plaintiff’s action with many other similar actions to ensure
that they are adjudicated efficiently and avoid inconsistent rulings. See Removal Notice at ¶¶ 5–
6, 8 [Doc. # 1]. Further, comity also weighs in favor of remand, as Plaintiff brings only state law
claims against Defendants. See Second Am. Master Compl. at 1 [Doc. # 1-3]; W. Helicopters v.
Hiller Aviation, 97 B.R. 1, 6 (E.D. Cal. 1988) (“A state court is better able to hear and determine
a suit involving questions of state law than is a bankruptcy court.”). It follows that equitable
grounds counsel in favor of remanding this action to state court. See, e.g., In re TIG Ins. Co.,
264 B.R. 661, 665–66 (C.D. Cal. 2001) (“These [equitable] factors have included, among other
things, judicial economy, comity and respect for state law decision-making capabilities, the

CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
                           UNITED STATES DISTRICT COURT                JS-6 / REMAND
                          CENTRAL DISTRICT OF CALIFORNIA
                             CIVIL MINUTES—GENERAL

Case No.     CV 19-3549-DMG (SKx)                                  Date     May 3, 2019

Title Irene B. Goforth v. Johnson & Johnson, et al.                               Page     2 of 2

impact that remand would have upon the orderly administration of the debtor’s bankruptcy case,
the effect of bifurcating claims and parties to an action and the possibilities of inconsistent
results, the predominance of state law issues and nondebtor parties, and the extent of any
prejudice to nondebtor parties.”).

         For these reasons, the Court REMANDS this action to Los Angeles County Superior
Court.

IT IS SO ORDERED.




CV-90                            CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
